Citation Nr: 0513870	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

2.  Entitlement to an increased initial rating for tinnitus, 
now rated 10 percent.

3.  Entitlement to an effective date earlier than June 21, 
2001, for the award of service connection for bilateral 
hearing loss and for tinnitus.

4.  Whether a February 1992 rating decision that denied 
service connection for bilateral hearing loss and tinnitus 
was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that reopened prior claims for service 
connection for bilateral hearing loss and for tinnitus and 
that awarded service connection and a 0 percent rating for 
bilateral hearing loss and service connection and a 10 
percent rating for tinnitus, effective June 21, 2001.  The 
appeal also arises from an August 2002 rating decision that 
in effect denied a claim for an effective date earlier than 
June 21, 2001, for the award of service connection for 
bilateral hearing loss and for tinnitus; and that found no 
clear and unmistakable error (CUE) in a February 1992 RO 
rating decision that had denied service connection for 
bilateral hearing loss and for tinnitus.  In November 2002, 
the Board remanded several of the claims.  The veteran 
testified before the Board at a hearing held at the RO in 
March 2003.  In January 2004, the Board remanded all of the 
claims.  The case is now ready for further appellate review 
by the Board.  

In Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), the United States Court of Appeals for Veterans Claims 
(Court) reversed a decision of the Board that had concluded 
that only a single 10-percent disability evaluation could be 
provided for tinnitus (bilateral or unilateral) under 
regulations in effect before June 13, 2003.  VA disagrees 
with the decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  


FINDINGS OF FACT

1.  All requisite notice and assistance to the veteran have 
been provided, and all evidence needed for an equitable 
disposition of the claims has been obtained.

2.  Service-connected hearing loss was manifested by hearing 
acuity level I in the right ear and hearing acuity level I in 
the left ear in August 2001 and by hearing acuity level I in 
the right ear and hearing acuity level II in the left ear in 
August 2004.  

3.  In an unappealed February 1992 rating decision, the RO 
denied service connection for bilateral hearing loss and for 
tinnitus.

4.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the rating decision that 
denied service connection for bilateral hearing loss and for 
tinnitus.

5.  The veteran filed an application to reopen the claims for 
service connection for bilateral hearing loss and for 
tinnitus on June 21, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85 (2004). 

2.  There was no CUE in the February 1992 RO rating decision 
that denied service connection for bilateral hearing loss and 
for tinnitus.  38 C.F.R. § 3.105 (2004).

2.  The criteria for an effective date earlier than June 21, 
2001, for the award of service connection for bilateral 
hearing loss and for tinnitus have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim; this notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

These duties do not apply to CUE cases, but they do apply to 
the other claims in this appeal.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001).

Here, the initial unfavorable decision was in June 2003.  But 
even under Pelegrini, the notices to the appellant informed 
her of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The RO sent the veteran correspondence in May 2004; 
statements of the case in April 2002 and March 2004; and a 
supplemental statement of the case in September 2004.  The 
Board also provided the veteran with a general legal 
memorandum at the March 2003 hearing.  There was no harm to 
the appellant, as VA made all efforts to notify and to assist 
him with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Any defect with regard 
to the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, __ Vet. App. __, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  Thus, VA has satisfied its "duty 
to notify" the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran.  Thus, VA has complied with all duties to 
assist the veteran.

Compensable initial rating for bilateral hearing loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Evaluations of service-connected 
disabilities involve assessment of functional impairment and 
a determination of the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id., 1 Vet. App. at 56.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).

The basic method of rating hearing loss involves audiological 
test results of organic impairment of hearing acuity, as 
measured by the results of controlled speech discrimination 
testing (Maryland CNC) together with the average decibel 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  These 
test results are entered into a table of the rating schedule 
to determine the auditory acuity level of each ear (ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness), and these auditory 
acuity levels are entered into another table of the rating 
schedule to determine the percentage disability rating.  38 
C.F.R. § 4.85 (2004).

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2004), 
but none of the veteran's test results meets the criteria for 
application of that alternative method.

On an August 2000 private audiological evaluation, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
60
75
LEFT
15
15
25
65
70

Average thresholds were 45 in the right ear and 44 in the 
left ear.  Speech recognition ability was 76 percent in the 
right ear and 72 percent in the left ear, but it is not known 
if the examiner used the test specifically enumerated for 
speech recognition under 38 C.F.R. § 4.85.  

If this test had comported with VA's regulatory requirements, 
the results would warrant findings of hearing acuity level 
III in the right ear and hearing acuity level IV in the left 
ear.  This would produce a 10 percent rating under Table VII 
of 38 C.F.R. § 4.85.  But there is no basis for the Board to 
determine if this test was conducted in compliance with the 
specific regulatory testing requirements.  Thus, the Board 
cannot rely on it to evaluate the hearing loss for VA 
purposes.

However, VA has afforded the veteran two examinations that do 
comport with the specific testing requirements of 38 C.F.R. 
§ 4.85.  

On an August 2001 VA audiological examination, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
50
70
LEFT
15
15
20
60
70

Average thresholds were 38 in the right ear and 41 in the 
left ear.  Speech recognition ability was 96 percent 
bilaterally.  These results warrant findings of hearing 
acuity level I in the right ear and hearing acuity level I in 
the left ear under Table VI of 38 C.F.R. § 4.85.  This 
produces a 0 percent rating under Table VII of 38 C.F.R. 
§ 4.85.  

On an August 2004 VA audiological evaluation, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
75
75
LEFT
25
25
35
75
70

Average thresholds were 53 in the right ear and 51 in the 
left ear.  Speech recognition ability was 92 percent in the 
right ear and 88 percent in the left ear.  The diagnosis was 
bilateral mild to severe sensorineural hearing loss.  These 
results warrant findings of hearing acuity level I in the 
right ear and hearing acuity level II in the left ear under 
Table VI of 38 C.F.R. § 4.85.  This again produces a 0 
percent rating under Table VII of 38 C.F.R. § 4.85.  

Thus, by application of the specific numerical criteria of 
38 C.F.R. § 4.85, the veteran's service-connected bilateral 
hearing loss warrants only a 0 percent rating at all times 
since the effective date of service connection of June 21, 
2001.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CUE in a February 1992 rating decision
denying service connection for bilateral hearing loss and 
tinnitus

In February 1992, the RO denied service connection for 
bilateral hearing loss and for tinnitus on the basis that 
neither had been shown in service or to a compensable degree 
within one year after separation from service; the veteran 
did not appeal this decision.  But he now contends that the 
February 1992 RO decision was clearly and unmistakably 
erroneous because the evidence at that time was very similar 
to the evidence that was present before VA many years later 
when it ultimately awarded service connection for these 
disabilities.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2004).

CUE is a very specific and rare kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
There is a three-part test to determine if CUE is present in 
a prior determination:  (1) either the correct facts, as they 
were known at the time, were not fully adjudicated (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated), or statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made"; and, (3) a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see also 
VAOPGCPREC 4-2004,  7 (May 28, 2004); 69 Fed. Reg. 59988 
(2004).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

In Cook v. Principi, 318 F.3d 1334 (2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist does not constitute 
CUE and that "grave procedural error" does not render a 
decision of VA non-final.  (This decision, in pertinent part, 
overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
which had held to the extent that decision held that "grave 
procedural error" rendered a VA decision non-final.)  Citing 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), the Federal 
Circuit also noted that a CUE claim attacks a prior judgment 
based on an incorrect application of law or fact; however, an 
incomplete record, factually correct in all other respects, 
is not CUE.

At the time of the February 1992 RO decision to deny service 
connection for hearing loss and for tinnitus, the law 
provided that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1991).  

The veteran filed a claim for service connection for hearing 
loss and for tinnitus in July 1991.  His service medical 
records did not refer to any hearing loss or tinnitus; his 
service personnel records indicated that his duties in 
service had included being a cannoneer and an ammunition 
handler.

In a February 1992 rating decision, the RO denied service 
connection for hearing loss and for tinnitus.  The RO cited 
the lack of any hearing loss or tinnitus during service 
(including the veteran's separation examination report).  At 
the time of the 1992 rating decision, the evidence included 
VA medical records such as references in December 1991 VA 
records to a history of tinnitus probably secondary or 
"felt" secondary to artillery exposure.  The evidence also 
included a January 1992 VA examination that diagnosed severe 
bilateral high-frequency sensorineural hearing loss; the 
examiner noted the veteran's contention that the tinnitus had 
started in 1968 and that it was related to noise exposure in 
service from firing artillery.  While both of these medical 
records noted the veteran's contentions, neither one of them 
in fact further discussed, let alone attributed, any hearing 
loss or tinnitus present in 1992 to the veteran's service or 
to any noise exposure therein. 

The Board finds the correct facts were before VA and that 
statutory or regulatory provisions were not incorrectly 
applied in the February 1992 rating decision that denied 
service connection for bilateral hearing loss and for 
tinnitus.  

The Board notes that the ultimate award of service connection 
for bilateral hearing loss and for tinnitus was predicated, 
in part, on an April 2001 letter from a private treating 
doctor (H.W. Loveless, M.D.).  The letter from Dr. Loveless 
essentially concluded that there was "a very good chance" 
that the veteran's hearing loss started in service because of 
noise exposure from artillery; the doctor noted the presence 
of a classic pattern of noise-induced hearing loss and noted 
that the veteran was too young to have hearing loss due to 
aging.  

The veteran's assertion of error is essentially a simple 
disagreement as to how the RO weighed the evidence; he seeks 
to have the Board reweigh the evidence that was before the RO 
at the time of its decision in February 1992.  Such 
disagreement with how evidence is weighed is not CUE.  See 
Damrel, supra.  Based upon the non-favorable in-service 
medical evidence and the less-than-definitive references in 
several pre-February 1992 medical records to the veteran's 
own belief that artillery noise had caused bilateral hearing 
loss and tinnitus, it is not undebatable that the existing 
evidence demonstrated the veteran's post-service bilateral 
hearing loss and tinnitus were incurred in or aggravated 
during his active service. 

Thus, the Board concludes that the February 1992 RO rating 
decision to deny service connection for bilateral hearing 
loss and for tinnitus was not clearly and unmistakably 
erroneous.  




Effective date earlier than June 21, 2001 for the
award of service connection for bilateral hearing loss and 
for tinnitus

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2004).

In this case, the veteran filed the claim that served as the 
basis for the award of service connection for bilateral 
hearing loss and for tinnitus on June 21, 2001; on that date, 
he filed correspondence seeking to reopen a prior final 
disallowance of service connection for hearing loss and for 
tinnitus.  There is communication in the file subsequent to 
the February 1992 denial that would constitute a formal or 
informal claim for service connection for hearing loss or 
tinnitus.  As discussed above, there was no CUE in a February 
1992 RO rating decision that denied service connection for 
these disabilities.  Thus, the only cognizable date that 
could serve as a basis for the award of service connection 
was the date of receipt of the veteran's claim on June 21, 
2001.

There is no legal entitlement to an earlier effective date.  
The law, not the evidence, controls the outcome of this 
claim.  As a matter of law, the claim for an earlier 
effective date for service connection for bilateral hearing 
loss and for tinnitus must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).







ORDER

A compensable initial rating for bilateral hearing loss is 
denied.

The claim of CUE in a February 1992 rating decision that 
denied service connection for bilateral hearing loss and for 
tinnitus is denied.

The claim for an effective date earlier than June 21, 2001, 
for the award of service connection for bilateral hearing 
loss and for tinnitus is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


